Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

     LORI WHISMAN, JOANNE
     ALLEN and SHARON PESKETT,
     individually, and on behalf of other
     similarly situated individuals,

            Plaintiffs,                                  CLASS ACTION

     v.                                                  JURY TRIAL DEMANDED

     DESIGNER BRANDS INC., an Ohio
     corporation,

           Defendant.
     ________________________________________/

              CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
            FAIR AND ACCURATE CREDIT TRANSACTIONS ACT (FACTA)

            Plaintiffs, Lori Whisman, Joanne Allen, and Sharon Peskett (“Plaintiffs”), on behalf

     of themselves and other similarly situated individuals, sue Defendant, Designer Brands

     Inc., (“Defendant”), and allege the following upon information and belief, and their own

     personal knowledge:

                                I.      NATURE OF THE CASE

            1.      This action arises from Defendant’s violation of the Fair and Accurate

     Credit Transactions Act (“FACTA”) amendment to the Fair Credit Reporting Act, 15

     U.S.C. § 1681 et seq., (“FCRA”), which requires persons that accept debit cards or credit

     cards for the transaction of business to truncate certain card number account information

     on printed receipts provided to consumers. Despite the clear language of the statute,

     Defendant knowingly or recklessly failed to comply with FCRA by printing the first six

     (6) and last four (4) digits of credit and debit card account numbers on point-of-sale



                                                 1
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 2 of 20



     transaction receipts. As a result of Defendant’s unlawful conduct, Plaintiffs and the Class

     who conducted business with Defendant during the time frame relevant to this action have

     suffered a violation of their substantive rights under § 1681c(g), an invasion of their

     privacy, breach of their confidence in the safe handling of their account information, breach

     of implied bailment, exposure to an elevated risk of identity theft, and were unfairly

     burdened with the need to keep or destroy the receipt, so as to prevent further disclosure of

     their sensitive credit or debit card information.1 Accordingly, Plaintiffs and the Class are

     entitled to an award of statutory damages and other relief as further detailed herein.

                              II.     JURISDICTION AND VENUE

             2.      This Court has jurisdiction under 15 U.S.C. § 1681p and 28 U.S.C. § 1331,

     because the claims in this action arise from the violation of a federal statute.

             3.      Venue is proper in this District under 28 U.S.C. § 1391 because a substantial

     part of the events or omissions giving rise to the claim occurred here. Defendant does

     business in this District, and its contacts here are sufficient to subject it to personal

     jurisdiction.

                                          III.    PARTIES

             4.      Plaintiff Lori Whisman is a natural person who, at all times relevant to this

     action, was and is a citizen of the state of Florida, whose domicile is in Miami, Florida.

             5.      Plaintiff Joanne Allen is a natural person who, at all times relevant to this


     1 Recently, the Eleventh Circuit Court of Appeals held that producing transaction
     receipts that fail to truncate all but the last five digits of a credit or debit card number
     causes consumers to incur multiple concrete harms. See Muransky v. Godiva
     Chocolatier, Inc., No. 16-16486 (11th Cir. Apr. 22, 2019); see also Lawrence v.
     South Florida Racing Association, LLC, No. 1:18-cv-24264-UU (S.D. Fla. Jan. 14,
     2019); Rehman v. Dania Entertainment Center, LLC, No. 0:18-cv-62481-DPG
     (S.D. Fla. Apr. 9, 2019).
                                                   2
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 3 of 20



     action, was and is a citizen of the state of South Carolina, whose domicile is in Columbia,

     South Carolina.

            6.      Plaintiff Sharon Peskett is a natural person who, at all times relevant to this

     action, was and is a citizen of the state of California, whose domicile is in La Crescenta,

     California.

            7.      Defendant, Designer Brands Inc., is an Ohio corporation whose principal

     address is 810 DSW Drive, Columbus, Ohio 43219, and whose registered agent for service

     of process is Corporation Service Company, 1201 Hays Street, Tallahassee, FL 32301.

            8.      Defendant was also previously known as DSW, which is Defendant’s

     flagship retail brand whose retail stores offer footwear, handbags, and other accessories.

     DSW operates nearly 550 stores in the United States and Canada.2

            9.      Defendant conducts business in the state of Florida as the principal owner

     and operator of DSW.

                               IV.     FACTUAL ALLEGATIONS

            A.      Background of FACTA

            10.     Identity theft is a serious issue affecting both consumers and businesses. As

     of 2018, a Harris Poll revealed that nearly 60 million Americans have been affected by

     identity theft.3 There were a record high 16.7 million victims of identity fraud in 2017

     alone, and account takeovers (when a thief opens a credit card account or other financial




     2 Source: http://designerbrands.com (Last viewed: September 12, 2019).
     3 Source:https://www.lifelock.com/learn-identity-theft-resources-how-common-is-
     identity-theft.html (Last viewed: September 12, 2019).
                                                  3
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 4 of 20



     account using a victim’s name and other stolen information) tripled in 2017 from 2016,

     causing $5.1 billion in losses.4

            11.      The states with the highest per capita rates of reported fraud in 2018 were

     Florida, Georgia, Nevada, Delaware, and Maryland. For reported identity theft, the top

     states in 2018 were Georgia, Nevada, California, Florida, and Texas.5

            12.      Congress enacted FACTA to prevent identity theft and related harm. See

     Pub. L. No. 108-159 (Dec. 4, 2003) (“An Act . . . to prevent identity theft . . . and for other

     purposes.”)

            13.      Upon signing FACTA into law, President George W. Bush remarked, “Slips

     of paper that most people throw away should not hold the key to their savings and financial

     secrets.” 39 Weekly Comp. Pres. Doc. 1746, 1757 (Dec. 4, 2003). President Bush added

     that the government, through FACTA, was “act[ing] to protect individual privacy.” Id.

            14.      One such FACTA provision was specifically designed to thwart identity

     thieves’ ability to gain sensitive information regarding a consumer’s credit or bank account

     from a receipt provided to the consumer during a point of sale transaction, which, through

     any number of ways, could fall into the hands of someone other than the consumer.

            15.      Codified at 15 U.S.C. § 1681c(g), this provision states the following:

                  Except as otherwise provided in this subsection, no person that
                  accepts credit cards or debit cards for the transaction of business
                  shall print more than the last 5 digits of the card number or the
                  expiration date upon any receipt provided to the cardholder at the
                  point of sale or transaction.


     4    Source:    https://www.iii.org/fact-statistic/facts-statistics-identity-theft-and-
     cybercrime (Last viewed: September 12, 2019).
     5 Source: https://www.ftc.gov/system/files/documents/reports/consumer-sentinel-

     network-data-book-2018/consumer_sentinel_network_data_book_2018_0.pdf
     (Last viewed: September 12, 2019).
                                                   4
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 5 of 20



     15 U.S.C. § 1681c(g) (the “Receipt Provision”).

            16.     After the enactment of FACTA, Congress provided three (3) years in which

     to comply with the statute’s requirements, mandating full compliance with its provisions

     no later than December 4, 2006.

            17.     The requirement was widely publicized among retailers and the FTC. For

     example, on March 6, 2003, in response to earlier state legislation enacting similar

     truncation requirements, then-CEO of Visa USA, Carl Pascarella, explained, “Today, I am

     proud to announce an additional measure to combat identity theft and protect consumers.

     Our new receipt truncation policy will soon limit cardholder information on receipts to the

     last four digits of their credit or debit card numbers. The card’s expiration date will be

     eliminated from receipts altogether . . . The first phase of this new policy goes into effect

     July 1, 2003 for all new terminals.”6 Within 24 hours, MasterCard and American Express

     announced they were imposing similar requirements.

            18.     Card-issuing organizations proceeded to require compliance with FACTA

     by contract, in advance of FACTA’s mandatory compliance date. For example, the

     publication, “Rules for Visa Merchants,” which is distributed to and binding upon all

     merchants that accept Visa cards, expressly requires that “only the last four digits of an

     account number should be printed on the customer’s copy of the receipt” and “the

     expiration date should not appear at all.”7


     6 Visa USA Announces Account Truncation Initiative to Protect Consumers from ID
     Theft,          PR           NEWSWIRE            (Mar          06,         2003)
     https://www.finextra.com/newsarticle/8206/visa-to-hide-card-numbers-in-bid-to-
     cut-identity- (Last viewed: September 12, 2019).
     7     Rules     for     Visa     Merchants,     VISA     (Sept.    1,     2007),
     http://www.runtogold.com/images/rules_for_visa_merchants.pdf (Last viewed:
     September 12, 2019).
                                                   5
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 6 of 20



            19.       Accordingly, card processing companies continued to alert their merchant

     clients, including Defendant, of FACTA’s requirements. According to a Visa Best Practice

     Alert in 2010:

                  Some countries already have laws mandating PAN truncation and
                  the suppression of expiration dates on cardholder receipts. For
                  example, the United States Fair and Accurate Credit Transactions
                  Act (FACTA) of 2006 prohibits merchants from printing more than
                  the last five digits of the PAN or the card expiration date on any
                  cardholder               receipt.          (Please            visit
                  http://www.ftc.gov/os/statutes/fcrajump.shtm for more information
                  on the FACTA.) To reinforce its commitment to protecting
                  consumers, merchants, and the overall payment system, Visa is
                  pursuing a global security objective that will enable merchants to
                  eliminate the storage of full PAN and expiration date information
                  from their payment systems when not needed for specific business
                  reasons. To ensure consistency in PAN truncation methods, Visa has
                  developed a list of best practices to be used until any new global
                  rules go into effect.

     See Exhibit A, Visa Best Practices Alert.

            20.       As noted above, the processing companies have required that credit card or

     debit card expiration dates not be shown since 2003 and still require it. For example,

     American Express requires:

                  Pursuant to Applicable Law, truncate the Card Number and do not
                  print the Card’s Expiration Date on the copies of Charge Records
                  delivered to Card Members. Truncated Card Number digits must be
                  masked with replacement characters such as “x,” “*,” or “#,” and
                  not blank spaces or numbers.

     See Exhibit B, American Express Merchant Requirements.

            21.       Similarly, MasterCard required in a section titled Primary Account Number

     (PAN) truncation and Expiration Date Omission:

            A Transaction receipt generated by an electronic POI Terminal, whether
            attended or unattended, must not include the Card expiration date. In
            addition, a Transaction receipt generated for a Cardholder by an electronic
            POI Terminal, whether attended or unattended, must reflect only the last


                                                  6
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 7 of 20



             four digits of the primary account number (PAN). All preceding digits of
             the PAN must be replaced with fill characters, such as “X,” “*,” or “#,” that
             are neither blank spaces nor numeric characters.

     See Exhibit C, MasterCard Acceptance Procedures.

             22.     According to data from the Federal Trade Commission’s 2017 Consumer

     Sentinel Network Data Book, Florida with its 208,443 complaints ranks No. 1 for the

     highest per capita rate of reported fraud and other types of complaints.8 For identity theft,

     Florida is ranked No. 2 in the country with a total of 31,167 complaints, with total losses

     from fraud estimated at $54.7M.9 Also, some of the top metro areas for identity theft are

     in Florida, according to the report. First is the Cape-Coral-Ft. Myers area with 781.0

     complaints per 100,000 people, and the Miami-Dade area counts 743.0 complaints per

     100,000 people.10

             23.     So problematic is the crime of identity theft that the three main credit

     reporting agencies, Experian, Equifax, and Transunion, joined to set-up a free website

     (http://www.annualcreditreport.com) in order to comply with FACTA requirements and to

     provide the citizens of this country with a means of monitoring their credit reports for

     possible identity theft.

             24.     FACTA clearly prohibits the printing of more than the last five (5) digits of

     the card number to protect persons from identity theft. Indeed, Defendant’s failure to

     comply with Section 1681c(g)(1)’s truncation provision constitutes a per se concrete


     8 Source: https://www.ftc.gov/policy/reports/policy-reports/commission-staff-
     reports/consumer-sentinel-network-data-book-2017/main (Last viewed: September
     12, 2019).
     9    Source: https://www.ftc.gov/policy/reports/policy-reports/commission-staff-
     reports/consumer-sentinel-network-data-book-2017/state-rankings-id-theft-reports
     (Last viewed: September 12, 2019).
     10 Id.


                                                   7
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 8 of 20



     injury. See In re Horizon Healthcare Servs. Inc. Data Breach Litig., 846 F.3d 625, 637-38

     (3d Cir. 2017) (recognizing that “‘unauthorized disclosures of information’ have long been

     seen as injurious” and rejecting the argument that Spokeo “creat[ed] a requirement that a

     plaintiff show a statutory violation has caused a ‘material risk of harm’ before he can bring

     suit”) (citations omitted).

             25.     Computer scientists have demonstrated that “even starting with no details

     at all other than the first six digits [of a card number] a hacker can obtain the three essential

     pieces of information to make an online purchase within as little as six seconds.” 11 Starting

     with nothing more than the first six digits of a card number and “[b]y automatically and

     systematically generating different variations of the cards security data and firing it at

     multiple websites, within seconds hackers are able to get a ‘hit’ and verify all the necessary

     security data.” Id. “Investigators believe this guessing attack method is likely to have been

     used in the recent Tesco cyberattack which defrauded customers of £2.5m.” Id.

             26.     In the present case, Defendant makes it easier for identity thieves to defraud

     consumers by printing point-of-sale transaction receipts that contain the first six (6) digits

     and last four (4) digits of credit or debit card account numbers.

             B.      Defendant’s Prior Knowledge of FACTA

             27.     Most of Defendant’s business peers and competitors currently and

     diligently ensure their credit card and debit card receipt printing process remains in




     11  Source: Six Seconds to Hack a Credit Card (Dec. 2, 2016)
     https://www.ncl.ac.uk/press/articles/archive/2016/12/cyberattack/ (Last viewed
     September 12, 2019).
                                                    8
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 9 of 20



     compliance with FACTA by consistently verifying their card machines and devices comply

     with the truncation requirement. Defendant could have readily done the same.

             28.     In addition to being informed not to print more than the last five (5) digits

     of credit or debit card account numbers, Defendant was contractually prohibited from doing

     so. Defendant accepts credit cards and debit cards from all major issuers (i.e. VISA,

     MasterCard, American Express). As discussed, supra, these companies set forth

     requirements that merchants, including Defendant, must follow, including FACTA’s

     redaction and truncation requirements.

             29.     Moreover, Defendant has been sued in past for violating the Fair Credit

     Reporting Act (“FCRA”) See Gunther v. DSW Inc., No. 15-C-1461, 2016 WL 6537975, at

     *1 (E.D. Wis. Nov. 3, 2016) (complaint for violation of 15 U.S.C. § 1681b(b)(2)(A)).

             30.     Defendant had also been sued in the past for improperly storing the financial

     information of its customers that were misappropriated through a data breach into

     Defendant’s system. Key v. DSW, Inc., 454 F. Supp. 2d 684, 685–86 (S.D. Ohio 2006)

     (“Because of DSW's alleged improper retention and failure to secure this information, on

     or about March 2005 unauthorized persons obtained access to and acquired the information

     of approximately 96,000 customers.”).

             31.     In other words, Defendant is not new to the provisions of the FCRA and the

     risk of identity theft having been previously sued twice for privacy violations similar to the

     one at issue in this case.

             C.      Plaintiffs’ Factual Allegations

             32.     On September 4, 2019, Plaintiff Lori Whisman made a purchase using her

     personal debit card at a store owned and operated by Defendant, located in Miami, Florida.



                                                   9
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 10 of 20



             33.     Plaintiff Lori Whisman was subsequently provided an electronically printed

     receipt bearing the first six (6) and last four (4) digits of her debit card account number (for

     a total of ten (10) digits).

             34.     In addition, the receipt provided by Defendant includes the full name of

     Plaintiff and additional information related to the VIP customers rewards program, such as

     Plaintiff’s customer ID number, all of which expose Plaintiff to an increased risk of identity

     theft when combined with the ten digits of the debit card account printed on the receipt.

             35.     As a direct result of Defendant’s printing the first six (6) digits of her debit

     card account number in addition to the last four (4), Plaintiff Lori Whisman was compelled

     to take action to safeguard the receipt.

             36.     The unlawful printing of Plaintiff Lori Whisman’s first six (6) digits of her

     debit card account number invaded her privacy by disclosing her private financial

     information to anyone who might come in contact with the receipt.

             37.     Defendant’s disclosure of the first six (6) digits of Plaintiff Lori Whisman’s

     debit card account number breached her confidence in the proper handling of her sensitive

     debit card account information.

             38.     On August 28, 2019, Plaintiff Sharon Peskett made a purchase using her

     personal debit card at a store owned and operated by Defendant, located in Pasadena,

     California.

             39.     Plaintiff Sharon Peskett was subsequently provided an electronically

     printed receipt bearing the first six (6) and last four (4) digits of her debit card account

     number (for a total of ten (10) digits).




                                                   10
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 11 of 20



             40.     In addition, the receipt provided by Defendant includes the full name of

     Plaintiff and additional information related to the VIP customers rewards program, such as

     Plaintiff’s customer ID number, all of which expose Plaintiff to an increased risk of identity

     theft when combined with the ten digits of the debit card account printed on the receipt.

             41.     As a direct result of Defendant’s printing the first six (6) digits of her debit

     card account number in addition to the last four (4), Plaintiff Sharon Peskett was compelled

     to take action to safeguard the receipt.

             42.     The unlawful printing of Plaintiff Sharon Peskett’s first six (6) digits of her

     debit card account number invaded her privacy by disclosing her private financial

     information to anyone who might come in contact with the receipt.

             43.     Defendant’s disclosure of the first six (6) digits of Plaintiff Sharon Peskett’s

     debit card account number breached her confidence in the proper handling of her sensitive

     debit card account information.

             44.     On September 12, 2019, Plaintiff Joanne Allen made a purchase using her

     personal debit card at a store owned and operated by Defendant, located in Columbia,

     South Carolina.

             45.     Plaintiff Joanne Allen was subsequently provided an electronically printed

     receipt bearing the first six (6) and last four (4) digits of her debit card account number (for

     a total of ten (10) digits).

             46.     In addition, the receipt provided by Defendant includes the full name of

     Plaintiff and additional information related to the VIP customers rewards program, such as

     Plaintiff’s customer ID number, all of which expose Plaintiff to an increased risk of identity

     theft when combined with the ten digits of the debit card account printed on the receipt.



                                                   11
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 12 of 20



            47.     As a direct result of Defendant’s printing the first six (6) digits of her debit

     card account number in addition to the last four (4), Plaintiff Joanne Allen was compelled

     to take action to safeguard the receipt.

            48.     The unlawful printing of Plaintiff Joanne Allen’s first six (6) digits of her

     debit card account number invaded her privacy by disclosing her private financial

     information to anyone who might come in contact with the receipt.

            49.     Defendant’s disclosure of the first six (6) digits of Plaintiff Joanne Allen’s

     debit card account number breached her confidence in the proper handling of her sensitive

     debit card account information.

            D.      Defendant’s Misdeeds

            50.     Defendant exercises control of each and every one of the receipt-printing

     devices in use at retail stores, including, at the DSW locations in Miami, Florida, Columbia,

     South Carolina, and Pasadena, California referenced herein.

            51.     At all times relevant herein, Defendant was acting by and through its

     subsidiaries, agents, servants and/or employees, each of whom was acting within the course

     and scope of their agency or employment, and under the direct supervision and control of

     Defendant.

            52.     At all times relevant herein, Defendant’s violation of FACTA, as well as

     that of its subsidiaries, agents, servants and/or employees, was knowing or reckless.

            53.     Upon information and belief, Defendant utilizes the same, uniform receipt

     printing equipment and receipt format at each receipt printing device in use at its retail

     locations.




                                                  12
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 13 of 20



            54.      Plaintiffs are informed and believe that Defendant implements, oversees,

     and maintains control over the same uniform debit and credit card payment processing

     policies, practices, and procedures for the consumer transactions at issue in this case in its

     retail locations throughout the United States by, without limitation, negotiating, entering

     into, and acting pursuant to various contracts and agreements with the electronic payment

     processing company whose technology Defendant uses to process credit or debit card

     transactions.

            55.      It is Defendant’s policy and procedure to provide an electronically printed

     receipt to individuals at the point-of-sale – i.e., immediately upon receipt of credit or debit

     card payments.

            56.      Plaintiffs are informed and believe that Defendant and/or its point of sale

     system maintains records of all payment transactions and stores customers’ information,

     including duplicate hard copies and electronic copies of all payment receipts provided to

     customers and can easily provide records of all electronically printed receipts provided to

     its patrons during the time frame relevant to this action.

            57.      Notwithstanding its extensive, first-hand knowledge of the requirements of

     FACTA and the dangers imposed upon consumers through its failure to comply, Defendant

     has issued, during the time frame relevant to this Complaint, thousands of point-of-sale

     receipts containing more than the last five (5) digits of credit and debit card numbers.

            58.      By shirking its FACTA obligations on such a large scale, Defendant

     systematically violated Plaintiffs’ and the other putative Class members’ privacy, breached

     their confidence, mishandled their personal credit and debit card information, and exposed

     them to a heightened risk of identity theft. Defendant’s conduct alleged herein resulted in



                                                   13
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 14 of 20



     the disclosure of Plaintiffs’ and the Class members’ private financial information to

     persons who might find the receipts in the trash or elsewhere, as well as the Defendant’s

     retail employees who handled the receipts.

            59.      Simply put, by printing numerous transaction receipts in violation of this

     long-standing and well-known federal statute, Defendant has caused – to paraphrase the

     words of the Honorable Judge Posner (retired) – “an unjustifiably high risk of harm that

     [wa]s either known or so obvious that it should [have been] known” to Defendant. Redman

     v. RadioShack Corp., 768 F.3d 622, 627 (7th Cir. 2014) (quoting Farmer v. Brennan, 511

     U.S. 825, 836, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994)).

                                  V.      CLASS ALLEGATIONS

            60.      This action is also brought as a Class Action under Fed. R. Civ. P. 23.

     Plaintiffs propose the following class, subject to modification by the Court as required:

                  (i) All persons in the United States who, within the two (2) years
                  prior to the filing of the complaint through the date of the Court’s
                  order granting class certification, (ii) engaged in one or more
                  transactions using a debit card or credit card at one or more of
                  Designer Brand Inc.’s retail locations in the United States, (iii) at
                  which time Defendant’s point-of-sale system was programmed to
                  generate a printed customer receipt displaying more than the last
                  5 digits of the credit or debit card account number or the
                  expiration date of the credit or debit card used in connection with
                  such transaction(s).

            61.      Plaintiffs fall within the class definition and are members of the class.

     Excluded from the class is Defendant and any entities in which Defendant has a controlling

     interest, Defendant’s agents and employees, Plaintiffs’ attorneys and their employees, the

     Judge to whom this action is assigned and any member of the Judge’s staff and immediate

     family, and claims for personal injury, wrongful death, and/or emotional distress.




                                                   14
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 15 of 20



               A.    Certification Under Rule 23(b)(3) is Proper.

               62.   The class is ascertainable. It is defined based on objective criteria. Also, its

     members generally can be identified based in whole or in part on information within

     Defendant’s possession, custody, or control, as well as from records of the entities that

     processed the card transactions at issue, and records of the banks that issued the credit/debit

     cards. See, e.g., Legg v. Spirit Airlines, Inc., No. 0:14-cv-61978, ECF No. 146 at p. 14 (S.D.

     Fla. July 11, 2016) (describing the process of issuing subpoenas to credit card processors

     and banks to locate class members); Muransky v. Godiva Chocolatier, Inc., No. 0:15-cv-

     60716, ECF No. 74 at p. 12 (S.D. Fla. Sept. 12, 2016) (same); Guarisma v. Microsoft Corp.,

     No. 15-cv-24326-CMA, ECF No. 58 ¶¶ 4-6 (S.D. Fla. Apr. 26, 2017) (same); Flaum v.

     Doctor’s Associates, Inc., 16-cv-61198-CMA, ECF No. 87 ¶¶ 4-6 (S.D. Fla. June 2, 2017)

     (same).

               63.   Defendant, throughout each of its locations, prints numerous credit and

     debit card receipts each day. The class period is two years. Therefore, the class is

     sufficiently numerous such that individual joinder of all members is impractical. The

     disposition of the claims in a class action will provide substantial benefit to the parties and

     the Court by avoiding a multiplicity of identical suits.

               64.   Although FACTA does not distinguish between business and consumer

     transactions, all or most purchases at Defendant’s retail locations for which a FACTA-

     violative receipt is provided are paid with a consumer card, rather than a business card,

     because Defendant is a consumer retail store. To the extent this is an issue, the payments

     made with the two types of cards are easily discernible: merchants are charged different

     interchange fees for card transactions that vary based on whether the card is a business card



                                                   15
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 16 of 20



     or a consumer card. There are different interchange categories and codes assigned to each

     transaction that distinguish whether a card used for a transaction is a business card or a

     consumer card. Defendant and its merchant bank(s) could easily identify whether a

     particular transaction involved a business card or a consumer card.

              65.   The first six (6) digits of a credit or debit card readily determine whether

     the corresponding card is a business or consumer card. That is because the first six (6)

     digits of a credit or debit card number contain what is known as the Bank Identification

     Number (“BIN”) that represents several items of information, including whether the card

     is a consumer card or commercial (business) card. Finally, Visa, MasterCard, American

     Express and Discover only allow specific BINs and BIN ranges to identify consumer cards,

     and specific BINs and BIN ranges to identify commercial (business) cards. Consumer cards

     and business cards do not share the same BINs or BIN ranges.

              66.   There are common questions of law and fact that predominate over any

     questions affecting only the individual members of the class. The wrongs alleged against

     Defendant are statutory in nature and common to each and every member of the putative

     class.

              67.   While all Class Members have experienced actual harm as previously

     explained herein, this suit seeks only statutory damages on behalf of the class and it

     expressly is not intended to request any recovery for personal injury and claims related

     thereto. Plaintiffs reserve the right to expand the class definition to seek recovery on behalf

     of additional persons as warranted as facts are learned in further investigation and

     discovery.




                                                   16
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 17 of 20



            68.     There is a well-defined community of interest in the questions of law and

     fact involved affecting the parties to be represented. The questions of law and fact common

     to the class include the following:

            a.      Whether, within the two (2) years prior to the filing of this Complaint,

                    Defendant and/or its agents employed a point-of-sale payment system

                    programmed to generate credit or debit card transaction receipts containing

                    more than the last five (5) digits of card number numbers or the expiration

                    date of the card;

            b.      Whether Defendant’s actions violate FACTA;

            c.      Whether Defendant’s violation was knowing or reckless;

            d.      The extent of statutory damages for Defendant’s violation; and

            69.     As people who patronized Defendant and were provided a printed receipt

     containing more than the last five (5) digits of their credit or debit card numbers, Plaintiffs

     assert claims that are typical of the proposed class. Plaintiffs will fairly and adequately

     represent and protect the interests of the class in that Plaintiffs have no interests

     antagonistic to any member of the class, and have engaged competent class counsel.

            70.     The principal question is whether Defendant violated section 1681c(g) of

     the FCRA by providing Class Members with electronically printed receipts in violation of

     the Receipt Provision. The secondary question is whether Defendant’s violation was

     knowing or reckless.

            71.     Plaintiffs and the members of the class have all suffered harm as a result of

     Defendant’s unlawful and wrongful conduct. Absent a class action, the class, along with

     countless future customers of Defendant, will continue to face the potential for irreparable



                                                   17
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 18 of 20



     harm. In addition, these violations of law would be allowed to proceed without remedy and

     Defendant will continue such illegal conduct. Because of the size of the individual Class

     Members’ claims, few Class Members could afford to seek legal redress for the wrongs

     complained of herein.

            72.      Defendant’s defenses are and will be typical of and the same or identical for

     each of the members of the class and will be based on the same legal and factual theories.

     There are no unique defenses to any of the Class Members’ claims.

            73.      A class action is a superior method for the fair and efficient adjudication of

     this controversy. Class-wide damages are essential to induce Defendant to comply with

     federal law. The interest of Class Members in individually controlling the prosecution of

     separate claims against Defendant is small. The maximum statutory damages in an

     individual action for a violation of this statute are minimal, and the cost and effort needed

     to prosecute a claim to recover those minimal damages, makes individual litigation

     infeasible. Conversely, the claims at issue are well-suited for class treatment given the

     commonality of claims and relative ease of management.

            74.      Defendant has acted on grounds generally applicable to the class, thereby

     making appropriate final declaratory relief with respect to the class as a whole.

                        COUNT I – VIOLATION OF 15 U.S.C. § 1681c(g)

            75.      Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

            76.      15 U.S.C. §1681c(g) states as follows:

                  Except as otherwise provided in this subsection, no person that
                  accepts credit cards or debit cards for the transaction of business
                  shall print more than the last 5 digits of the card number or the
                  expiration date upon any receipt provided to the cardholder at the
                  point of sale or transaction.



                                                   18
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 19 of 20



            77.     This section applies to any “device that electronically prints receipts”

     (“Devices”) at point of sale or transaction. 15 U.S.C. §1681c(g)(3).

            78.     Defendant employs the use of said Devices for point of sale transactions

     throughout its retail locations.

            79.     On or before the date on which this complaint was filed, Plaintiffs and

     members of the class were provided receipt(s) by Defendant that failed to comply with the

     Receipt Provision.

            80.     At all times relevant to this action, Defendant was aware, or should have

     been aware, of both the Receipt Provision as well as the need to comply with said provision.

            81.     Notwithstanding the three-year period to comply with FACTA and its

     accompanying provisions, nor the subsequent years since FACTA became effective; and

     having direct knowledge of the Receipt Provision and FACTA as a whole; Defendant

     knowingly or recklessly violated and continues to violate the Receipt Provision.

            82.     By printing more than the last five (5) digits of Plaintiffs’ credit or debit

     card numbers on transaction receipts, Defendant caused Plaintiffs and its other customers

     numerous injuries as described above.

            83.     As a result of Defendant’s willful violations of the FCRA, Defendant is

     liable to Plaintiffs and members of the class pursuant to 15 U.S.C. § 1681n for statutory

     damages, punitive damages, attorney’s fees and costs.

                                           *      *       *

            WHEREFORE, Plaintiffs Lori Whsiman, Joanne Allen, and Sharon Peskett

     respectfully request that this Court enter judgment in their favor and the class, and against

     Defendant, as follows:



                                                  19
Case 1:19-cv-23963-RNS Document 1 Entered on FLSD Docket 09/24/2019 Page 20 of 20



           a.      Granting certification of the Class;

           b.      Awarding statutory damages;

           c.      Awarding punitive damages;

           d.      Awarding attorneys’ fees, litigation expenses and costs of suit, and;

           e.      Awarding such other and further relief as the Court deems proper under the

                   circumstances.

                                         JURY DEMAND

           Plaintiffs demand a trial by jury on all issues so triable.

     Dated: September 24, 2019

                                           LORI WHISMAN, JOANNE ALLEN and
                                           SHARON PESKETT, individually, and on behalf
                                           of other similarly situated individuals

                                           s/ Scott D. Owens, Esq.
                                           Scott D. Owens, Esq. (FBN 0597651)
                                           SCOTT D. OWENS, P.A.
                                           3800 S. Ocean Dr., Ste. 235
                                           Hollywood, FL 33019
                                           Tel: 954-589-0588
                                           Fax: 954-337-0666
                                           scott@scottdowens.com

                                           Keith J. Keogh, Esq. (FBN 126335)
                                           55 W. Monroe Street
                                           Suite 3390
                                           Chicago, IL 60603
                                           Telephone: 312-726-1092
                                           Facsimile: 312-726-1093
                                           Keith@KeoghLaw.com

                                           BRET L. LUSSKIN, Esq.
                                           20803 Biscayne Blvd., Ste 302
                                           Aventura, Florida 33180
                                           Telephone: (954) 454-5841
                                           Facsimile: (954) 454-5844
                                           blusskin@lusskinlaw.com



                                                 20
